

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDMENT, dated this 1st day of April 2014, is made by and between The
Connecticut Water Company, a Connecticut corporation having its principal place
of business in Clinton, Connecticut (“Company”), Connecticut Water Service,
Inc., a Connecticut corporation and holder of all of the outstanding capital
stock of Company (“Parent”), and Maureen P. Westbrook, a resident of Westbrook,
Connecticut (“Employee”),
WITNESSETH:
WHEREAS, the Employee, Company and Parent entered into an amended and restated
Employment Agreement in December 2008; and
WHEREAS, the parties wish to amend the Agreement in the particulars set forth
below;
NOW, THEREFORE, Company, Parent and Employee agree as follows:
1.
Subparagraph (g) of Paragraph 5 of the Agreement entitled “Stay-on Bonus” is
hereby deleted in its entirety.

2.
Except as herein above modified and amended, the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be executed
by an authorized officer, and Employee has hereunto set Employee’s hand.
 
 
THE CONNECTICUT WATER COMPANY
4.14.14
 
By
/s/ Kristen A. Johnson
Date
 
 
 
 
 
CONNECTICUT WATER SERVICE, INC.
4.14.14
 
By
/s/ Kristen A. Johnson
Date
 
 
 
 
 
 
 
4/11/14
 
 
/s/ Maureen P. Westbrook
Date
 
 
Maureen P. Westbrook









DB2/ 38218624.1